PER CURIAM:
Donald Ray Barber appeals from the denial of his motion for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Barber, Nos. 3:93-cr-00124-FDW-1, 3:07-cv-00454-FDW, 2007 WL 3124611 (W.D. N.C. Oct. 25, 2007). In addition, we decline to consider the claim raised by Barber for the first time on appeal. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.1993). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.